  Case 18-35437      Doc 17    Filed 04/10/19 Entered 04/11/19 09:43:11             Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.:      18-35437
STEVEN D. ZARLING,                          )
                                            )               Chapter: 7
                                            )
                                                            Honorable LaShonda Hunt
                                            )
                                            )
               Debtor(s)                    )
  ORDER GRANTING MOTION OF LINDA NELSON TO EXTEND TIME TO OBJECT TO
        DISCHARGE AND DETERMINE THE DISCHARGEABILITY OF DEBT

       THIS CAUSE COMING ON TO BE HEARD on Motion by Movant, LINDA NELSON to
extend the deadline for filing a Complaint Objecting to Dischargeability of Debts Pursuant to 11 U.S.C.
§§ 523 and 727, due notice having been delivered and the Court being otherwise duly advised in the
premises:

  IT IS HEREBY ORDERED that the last day to file a Complaint Objecting to Debtor's Discharge
and/or Dischargeability under §§ 727 and 523 for Linda Nelson is extended to and including June 1,
2019.




                                                         Enter:


                                                                  Honorable LaShonda A. Hunt
Dated: April 10, 2019                                             United States Bankruptcy Judge

 Prepared by:
 GOLAN CHRISTIE TAGLIA LLP
 Attorneys for Movant
 70 W. Madison Street, Suite 1500
 Chicago, IL 60602
 P: 312-263-2300
 F: 312-263-0939
